 



Exhibit 10.1
EXECUTION COPY
FOURTH AMENDMENT
TO
CREDIT AGREEMENT
          THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Agreement”) is being
executed and delivered as of April 3, 2008 by and among CBIZ, Inc., a Delaware
corporation (the “Company”), the “Guarantors” as defined in the Credit
Agreement, the several financial institutions from time to time party to the
Credit Agreement referred to and defined below (collectively, the “Lenders”),
and Bank of America, N.A. (“Bank of America”), as administrative agent for the
Lenders (in such capacity, the “Agent”). Undefined capitalized terms used herein
shall have the meanings ascribed to such terms in such Credit Agreement as
defined below, and section references used herein, shall, unless otherwise
specified, refer to sections of such Credit Agreement as defined below.
WITNESSETH:
          WHEREAS, the Company, the Lenders and the Agent have entered into that
certain Credit Agreement dated as of February 13, 2006 (as heretofore amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), pursuant
to which, among other things, the Lenders have agreed to provide, subject to the
terms and conditions contained therein, certain loans and other financial
accommodations to or for the benefit of the Company;
          WHEREAS, in connection with the Credit Agreement, the Guarantors have
each executed and delivered in favor of the Agent and the Lenders a certain
Guaranty pursuant to which the Guarantors have guaranteed the Company’s
obligations under the Credit Agreement;
          WHEREAS, the Company desires to increase the Revolving Loan Commitment
(as defined in the Credit Agreement);
          WHEREAS, the Company has requested that the Lenders agree, and subject
to the terms and conditions set forth herein, the Lenders have agreed, to amend
the Credit Agreement in certain respects as hereinafter set forth.
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Guarantors, the
Majority Lenders and the Agent, such parties hereby agree as follows:
          1. Amendment. Subject to the satisfaction of the conditions set forth
in Paragraph 3 of this Agreement, the Credit Agreement is hereby amended as
follows (unless otherwise specified, section references used in this section
shall refer to such sections of the Credit Agreement):

 



--------------------------------------------------------------------------------



 



          (a) Each of the definitions of “Buying Lender(s)”, “Commitment
Increase Notice”, “Effective Commitment Amount”, “Lender Increase Notice”,
“Proposed New Lender”, and “Selling Lender(s)” set forth in Section 1.01 is
hereby deleted in its entirety.
          (b) Section 2.01(c) is hereby deleted in its entirety.
          (c) Section 4.04(vi) is amended and restated in its entirety as
follows:
          “(vi) any Lender purchases a Eurodollar Rate Loan bearing interest at
a rate which is less than the prevailing rate of interest on Eurodollar Rate
Loans at the time of purchase in accordance with Paragraph 2 of that certain
Fourth Amendment to this Agreement, dated as of April 3, 2008; or”
          (d) Section 4.04 (vii) is amended and restated in its entirety as
follows:
          “(vii) any Lender sells a Eurodollar Rate Loan bearing interest at a
rate which is higher than the prevailing rate of interest on Eurodollar Rate
Loans at the time of sale in accordance with Paragraph 2 of that certain Fourth
Amendment to this Agreement, dated as of April 3, 2008;”
          (e) Schedule 2.01 is hereby amended and replaced with Schedule 2.01
attached hereto and the Lenders’ aggregate Revolving Loan Commitment is
thereupon increased to $150,000,000 allocated among the Lenders in the manner
set forth therein.
          2. Reconciliation of Outstanding Loans and Letters of Credit. For
purposes of this Agreement, (A) the term “Buying Lender(s)” shall mean each
Lender the Pro Rata Share of which immediately after to the effectiveness of
this Agreement is greater than its Pro Rata Share immediately prior to the
effectiveness hereof and (B) the term “Selling Lender(s)” shall mean each Lender
the Pro Rata Share of which immediately after to the effectiveness of this
Agreement is less than its Pro Rata Share immediately prior to the effectiveness
of this Agreement. Effective on the satisfaction of the conditions set forth in
Paragraph 3 of this Agreement, each Selling Lender hereby sells, grants, assigns
and conveys to each Buying Lender, without recourse, warranty, or representation
of any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its outstanding Loans
and participation interests in outstanding Letters of Credit in the respective
dollar amounts and percentages necessary so that, from and after such sale, each
such Selling Lender’s outstanding Loans and participation interests in
outstanding Letters of Credit shall equal such Selling Lender’s Pro Rata Share
outstanding Loans and participations in Letters of Credit (calculated based upon
the Revolving Loan Commitments set forth on the amended Schedule 2.01 attached
hereto). Effective on the satisfaction of the conditions set forth in
Paragraph 3 of this Agreement, each Buying Lender hereby purchases and accepts
such grant, assignment and conveyance from the Selling Lenders. Each Buying
Lender hereby agrees that its respective purchase price for the portion of the
outstanding Loans and participations in Letters of Credit purchased hereby shall
equal the respective dollar amount necessary so that, from and after such
payments, each Buying Lender’s outstanding Loans and participations in Letters
of Credit shall equal such Buying Lender’s Pro Rata Share of the outstanding
Loans and participations in Letters of Credit (calculated based upon the
Revolving Loan Commitments set

2



--------------------------------------------------------------------------------



 



forth on the amended Schedule 2.01 attached hereto). Such amount shall be
payable pursuant to and in accordance with Paragraph 3(f) hereof. The Agent, in
turn, shall wire transfer any such funds received to the Selling Lenders, in
same day funds, for the sole account of the Selling Lenders. From and after the
effective date of this Agreement, the Agent shall allocate all payments of
interest and fees received with respect to the portion of the outstanding Loans
and participations in Letters of Credit purchased by each Buying Lender (i) to
the Selling Lender for amounts which accrued prior to the effective date of this
Agreement and (ii) to the Buying Lender for amounts which accrued on and after
such date. Each Selling Lender hereby represents and warrants to each Buying
Lender that such Selling Lender owns the Loans and participations in Letters of
Credit being sold and assigned hereby for its own account and has not sold,
transferred or encumbered any or all of its interest in such Loans or
participation interests. Each Buying Lender hereby acknowledges and agrees that,
except for each Selling Lender’s representations and warranties contained in the
foregoing sentence, each such Buying Lender has entered into this Agreement with
respect to such increase on the basis of its own independent investigation and
has not relied upon, and will not rely upon, any explicit or implicit written or
oral representation, warranty or other statement of the Lenders or the Agent
concerning the authorization, execution, legality, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents. The Company hereby agrees to compensate each Lender for all losses,
expenses and liabilities incurred by each Lender in connection with the sale and
assignment of any Eurodollar Rate Loan hereunder on the terms and in the manner
as set forth in Section 4.04 as amended hereby.
          3. Effectiveness of this Agreement; Conditions Precedent. The
provisions of Paragraphs 1 and 2 of this Agreement shall be deemed to have
become effective as of the date of this Agreement, but such effectiveness shall
be expressly conditioned upon:
          (a) the receipt by the Agent of an executed counterpart of this
Agreement executed and delivered by duly authorized officers of the Company, the
Guarantors, the Majority Lenders and each of the Buying Lenders;
          (b) the receipt by the Agent of a secretary’s certificate, in form,
scope and substance acceptable to the Agent, from the secretary or assistant
secretary of the Company, certifying (i) as to the Company’s board of directors’
resolutions authorizing the Company’s execution, delivery and performance of
this Agreement and the Credit Agreement as amended by this Agreement (with
copies thereof attached to such certificate), (ii) as to the incumbency of the
officer of the Company who executes and delivers this Agreement and as to such
officer’s signature or facsimile thereof and (iii) as to the currency and
completeness of the Company’s certificate of incorporation and by-laws (with
copies thereof attached to such certificate);
          (c) the receipt by the Agent of legal opinion, in form, scope and
substance acceptable to the Agent, from the Company’s general counsel, with
respect to this Agreement and the Credit Agreement as amended by this Agreement;
          (d) payment in full, in immediately available funds, to the Agent of
(i) an upfront fee for the account of each Buying Lender in the amount of 0.10%
of the amount that such Lender’s Revolving Loan Commitment is increased pursuant
to this Agreement and (ii) an arrangement fee for the sole account of the
Arranger as described in that certain fee letter dated

3



--------------------------------------------------------------------------------



 



as of March 20, 2008 among Bank of America, the Arranger and the Company (all of
which fees the Company hereby covenants and agrees to pay concurrently with the
execution and delivery of this Agreement);
          (e) payment by the Company in full, in immediately available funds, to
the Agent, for the account of the Lenders, of all amounts owing, if any,
pursuant to Section 4.04 of the Credit Agreement as amended by this Agreement;
          (f) the receipt by the Agent of immediately available funds from each
Buying Lender in amounts sufficient so that each such Buying Lender’s
outstanding Loans shall equal such Buying Lender’s Pro Rata Share of the then
outstanding Loans (calculated based upon the amended Revolving Loan Commitments
set forth on Schedule 2.01 attached to this Agreement); and
          (g) the receipt by the Agent on behalf of each Lender of substitute
amended promissory notes duly executed by the Company in the amount of such
Lender’s Revolving Loan Commitment set forth on Schedule 2.01).
          4. Representations and Warranties.
     (a) The Company hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.
     (b) The Company hereby represents and warrants that its execution, delivery
and performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.
     (c) The Company hereby represents and warrants that (i) no Default or Event
of Default has occurred and is continuing or will have occurred and be
continuing and (ii) all of the representations and warranties of the Company
contained in the Credit Agreement and in each other Loan Document (other than
representations and warranties which, in accordance with their express terms,
are made only as of an earlier specified date) are, and will be, true and
correct as of the date of the Company’s execution and delivery of this Agreement
in all material respects as though made on and as of such date.
     (d) The Company hereby represents and warrants that there has not occurred
since December 31, 2007, any event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (e) The Company hereby represents and warrants that there are no actions,
suits, investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any

4



--------------------------------------------------------------------------------



 



Governmental Authority, against the Company, its Subsidiaries or any of their
respective properties which purport to affect or pertain to this Agreement, the
Credit Agreement or any other Loan Document or any of the transactions
contemplated hereby or thereby, or which could reasonably be expected to have a
Material Adverse Effect
          5. Reaffirmation, Ratification and Acknowledgment; Reservation. The
Company and each Guarantor hereby (a) ratify and reaffirm all of their payment
and performance obligations, contingent or otherwise, under each Loan Document
to which they are a party, (b) agree and acknowledge that such ratification and
reaffirmation are not a condition to the continued effectiveness of such Loan
Documents, and (c) agree that neither such ratification and reaffirmation, nor
the Agent’s or any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from the Company
or such Guarantors with respect to any subsequent modifications to the Credit
Agreement or the other Loan Documents. The Credit Agreement as amended hereby
and each of the other Loan Documents shall remain in full force and effect and
is hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Agreement shall operate as a waiver of any right, power or
remedy of the Agent or the Lenders, or of any Default or Event of Default
(whether or not known to the Agent or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Agent and the Lenders. This Agreement shall constitute a Loan Document for
purposes of the Credit Agreement.
          6. New Guarantors; Name Change Guarantors. Each of the entities listed
on Exhibit I hereto (the “Name Change Guarantors”) hereby reaffirm its
obligations under the Guaranty as executed under its former corporate name and
confirms that its current and former corporate names are correctly set forth on
such Exhibit. The entities listed on Exhibit II hereto (the “New Guarantors”),
by its execution of this Agreement each becomes a Guarantor under the Guaranty
with the same force and effect as if originally named therein as a Guarantor and
each New Guarantor hereby agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder. Each reference to a “Guarantor” in
the Guaranty and other Loan Documents shall be deemed to include the New
Guarantors. The Guaranty is hereby incorporated herein by reference as if fully
set forth herein. Each of the Name Change Guarantors and the New Guarantors
shall deliver within thirty (30) days of the date hereof (1) a secretary’s
certificate, in form, scope and substance acceptable to the Agent, from the
secretary or assistant secretary of such Guarantor, certifying (i) as to such
Guarantor’s board of directors’ resolutions or manager’s consent authorizing
such Guarantor’s execution, delivery and performance of the Guaranty and this
Agreement (with copies thereof attached to such certificate), (ii) as to the
incumbency of the officer of such Guarantor who executes and delivers this
Agreement and as to such officer’s signature or facsimile thereof and (iii) as
to the currency and completeness of such Guarantor’s certificate of
incorporation or formation and by-laws or operating agreement (with copies
thereof attached to such certificate) and (2) a legal opinion, in form, scope
and substance acceptable to the Agent, from such Guarantor’s general counsel,
with respect to this Agreement and the Guaranty.
          7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF

5



--------------------------------------------------------------------------------



 



ILLINOIS; PROVIDED THAT THE PARTIES SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
          8. Agent’s Expenses. The Company hereby agrees to promptly reimburse
the Agent for all of the reasonable out-of-pocket expenses, including, without
limitation, attorneys’ and paralegals’ fees, it has heretofore or hereafter
incurred or incurs in connection with the preparation, negotiation and execution
of this Agreement.
          9. Counterparts. This Agreement may be executed in counterparts and
all of which together shall constitute one and the same agreement among the
parties.
* * * *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            CBIZ, INC.
      By   /s/ Ware Grove         Name:   Ware Grove        Title:   Senior Vice
President and Chief Financial Officer     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



THE GUARANTORS:
CBIZ GEBCORP INSURANCE, INC (FORMERLY
BENMARK, INC.)
CBIZ ACCOUNTING, TAX & ADVISORY OF
ATLANTA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
MARYLAND, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
CHICAGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
COLORADO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
KANSAS CITY, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF
NEW YORK, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
OHIO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
NORTHERN CALIFORNIA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
ORANGE COUNTY, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
PHOENIX, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
SAN DIEGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
FLORIDA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
TOPEKA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
WICHITA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
ST. LOUIS, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF
UTAH, LLC
CBIZ ACCOUNTING, TAX & ADVISORY, LLC
CBIZ BEATTY SATCHELL, LLC
CBIZ BENEFITS & INSURANCE SERVICES, INC.
CBIZ BVKT, LLC
CBIZ GIBRALTAR REAL ESTATE SERVICES, LLC
CBIZ RISK & ADVISORY SERVICES LLC
(FORMERLY CBIZ HARBORVIEW, LLC)
CBIZ INSURANCE SERVICES, INC.
CBIZ KA CONSULTING SERVICES, LLC
Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



CBIZ KESSLER GOVERNMENT RELATIONS, LLC
CBIZ M & S CONSULTING SERVICES, LLC
CBIZ M.T. DONAHOE & ASSOCIATES, LLC
CBIZ MEDICAL MANAGEMENT PROFESSIONALS, INC.
CBIZ MMP OF TEXAS, LLC
CBIZ NETWORK SOLUTIONS, LLC
CBIZ UNCLAIMED PROPERTY SERVICES, LLC
CBIZ RETIREMENT CONSULTING, INC.
CBIZ SK&B, LLC
CBIZ SOUTHERN CALIFORNIA, LLC
CBIZ SPECIAL RISK INSURANCE SERVICES, INC.
CBIZ TAX AND ADVISORY OF NEBRASKA INC.
CBIZ TECHNOLOGIES, LLC
CBIZ VALUATION GROUP, LLC
CBIZ VINE STREET HOLDING CORP.
GOVERNMENT EMPLOYEE BENEFITS CORPORATION OF GEORGIA
CBIZ FLEX, INC. (FORMERLY MHM RESOURCES, INC.)
HAWTHORN FINANCIAL CORPORATION
MHM RETIREMENT PLAN SOLUTIONS, LLC
MEDICAL MANAGEMENT SYSTEMS, INC.
TRIMED INDIANA, LLC
GEB CORP.
HEALTHCARE BUSINESS RESOURCES, INC.
SPECIALTY SERVICES GROUP, INC.

                  By:   /s/ Jerome P. Grisko Jr.         Name:   Jerome P.
Grisko, Jr.        Title:   Executive Vice President     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



CBIZ ACCOUNTING, TAX & ADVISORY OF COLUMBIA, INC.
CBIZ ACCOUNTING, TAX & ADVISORY SERVICES, LLC
CBIZ ACQUISITION A, LLC
CBIZ NETWORK SOLUTIONS CANADA, INC.
CBIZ OPERATIONS, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF NAPERVILLE, LLC (FORMERLY CBIZ PHILIP-RAE,
LLC)
CBIZ WEST, INC.
CBIZ WESTERN KANSAS, INC.
G&C BUSINESS SERVICES, INC.
ONECBIZ, INC.

                  By:   /s/ Jerome P. Grisko Jr.         Name:   Jerome P.
Grisko, Jr.        Title:   President     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Agent
      By /s/ Suzanne M. Paul         Name:   Suzanne M. Paul        Title:  
Vice President        BANK OF AMERICA, N.A., as a Lender
      By  /s/ Jonathan M. Phillips         Name:   Jonathan M. Phillips       
Title:   Vice President     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By  /s/ James P. Byrnes         Name:   James P. Byrnes        Title:  
Senior Vice President     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By  /s/ Patrick McGraw         Name:   Patrick McGraw        Title:   Vice
President     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            HUNTINGTON NATIONAL BANK, as a Lender
      By  /s/ Matthew Rodusky         Name:   Matthew Rodusky        Title:  
Staff Officer     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By  /s/ Christopher L. Williams         Name:   Christopher L. Williams   
    Title:   Vice President     

Signature Page to
Fourth Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Amended Schedule of Revolving Loan Commitments

                  Lender   Commitment     Pro Rata Share  
Bank of America, N.A.
  $ 40,000,000.00       26.666666667 %
Fifth Third Bank
  $ 30,000,000.00       20.000000000 %
U.S. Bank National Association
  $ 30,000,000.00       20.000000000 %
Huntington National Bank
  $ 25,000,000.00       16.666666667 %
Keybank National Association
  $ 25,000,000.00       16.666666667 %
 
           
Total
  $ 150,000,000.00       100.000000000 %
 
           

SCH-2.01



--------------------------------------------------------------------------------



 



EXHIBIT I
Name Change Guarantors
CBIZ ACCOUNTING, TAX & ADVISORY OF FLORIDA, LLC (FORMERLY CBIZ ACCOUNTING, TAX &
ADVISORY OF BOCA RATON, LLC & CBIZ ACCOUNTING, TAX & ADVISORY OF SOUTH FLORIDA,
LLC)
CBIZ RISK & ADVISORY SERVICES LLC (FORMERLY CBIZ HARBORVIEW, LLC)
CBIZ GEBCORP INSURANCE, INC. (FORMERLY BENMARK, INC.)
CBIZ FLEX, INC. (FORMERLY MHM RESOURCES, INC.)

EX-I



--------------------------------------------------------------------------------



 



EXHIBIT II
New Guarantors
CBIZ ACQUISITION A, LLC
GEB CORP.
HEALTHCARE BUSINESS RECOURCES, INC.
SPECIALTY SERVICES GROUP, INC.
CBIZ ACCOUNTING, TAX & ADVISORY SERVICES, LLC
CBIZ UNCLAIMED PROPERTY SERVICES, LLC

EX-II